Citation Nr: 0731881	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-24 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for heart arrhythmia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1962 to August 
1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.


FINDINGS OF FACT

1.  The veteran has a bilateral hearing loss disability that 
is etiologically related to in-service noise exposure.

2.  The veteran has tinnitus that is etiologically related to 
in-service noise exposure.

3.  Heart arrhythmia was not present within one year after 
the veteran's discharge from service and is not etiologically 
related to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active 
duty.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2007).

2.  Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 
1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2007).

3.  Heart arrhythmia was neither incurred in nor aggravated 
by active duty, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)

In the case at hand, the Board has found the evidence 
currently of record to be sufficient to establish the 
veteran's entitlement to service connection for tinnitus and 
bilateral hearing loss disability.  Therefore, no further 
development of the record is required with respect to the 
matter decided herein.  Although the record reflects that the 
RO has not provided VCAA notice with respect to the initial-
disability-rating and effective-date elements of the claims, 
those matters are not currently before the Board and the RO 
will have the opportunity to provide the required notice 
before deciding those matters.

With respect to the claim for service connection for heart 
arrhythmia, the record reflects that the veteran was provided 
with adequate VCAA notice by a letter mailed in May 2004, 
prior to the initial adjudication of the claim.  Although the 
veteran has not been provided notice with respect to the 
disability-rating or effective-date element of the claim, the 
Board finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
warranted for this disability.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide notice with respect to those elements of the claim 
was no more than harmless error.  

The record reflects that the veteran's service medical 
records and personnel records have been obtained, as have 
post-service treatment records identified by the veteran.  
Although the medical evidence of record notes by history that 
the veteran had a pace maker inserted in 1976, there is no 
post-service medical evidence documenting treatment or 
evaluation of the veteran's heart prior to 2004 because the 
veteran has neither identified potential sources of such 
records or authorized VA to obtain those records on his 
behalf.  The Board must assume that the earlier records are 
either unavailable or the veteran does not believe that they 
would be supportive of his claim.  

The Board acknowledges that the veteran was not afforded a VA 
examination to determine the etiology of any current heart 
disability.  The Board has determined that VA has no 
obligation to provide such an examination in this case 
because the evidence currently of record is sufficient to 
decide this claim and there is no reasonable possibility that 
such an examination would result in evidence to substantiate 
the claim.  

In sum, the Board is also satisfied that the originating 
agency has complied with the duty to assist requirements of 
the VCAA and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection can be granted for any disease initially 
diagnosed after discharge from service, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.     See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2007).

Where a veteran served for at least 90 days during a period 
of war and cardiovascular disease becomes manifest to a 
degree of at least 10 percent within one year from the date 
of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Bilateral Hearing Loss Disability and Tinnitus

The veteran contends that he was exposed to loud noise during 
service when he manned industrial-sized compressors 
coincident to his duties as a refrigeration and air 
conditioning specialist.  He has stated that he did not wear 
ear protection during service and that after service, he 
worked in an office and was not exposed to loud noise.  The 
veteran's personnel records confirm that he was a 
refrigeration and air conditioning specialist.  Service 
medical records do not show that the veteran was found to 
have tinnitus or hearing loss disability.

The veteran was afforded a VA examination in September 2005.  
This examination confirmed that the veteran has bilateral 
hearing loss disability for VA compensation purposes.  The 
examiner also diagnosed tinnitus.  He opined that the 
veteran's hearing loss and tinnitus were not caused by 
military service because the discharge examination showed 
normal hearing bilaterally and complaints of tinnitus were 
not mentioned in the service medical records.  

A private audiologist who examined the veteran in April 2004 
and September 2006 has opined that it is at least as likely 
as not that the veteran's tinnitus and hearing loss are 
attributable to the noise he was exposed to during active 
military service.  The audiologist noted that the veteran had 
a significant amount of noise exposure while serving in the 
military when he worked in a radar compressor room 24-hours a 
day without hearing protection.  He further notes that the 
veteran denied any family history of hearing loss or any 
noise exposure after discharge from the service involving 
occupational or recreational activities.     

Also of record is a statement by a VA certified nurse 
practitioner who noted that the veteran reported that he 
worked in Air Force machine rooms without ear protection 
during service.  He also reported that he had ringing in his 
ears since service.  The veteran reported constant ringing in 
his ears and missed conversational tones.  

The Board has found the veteran's contentions concerning his 
service noise exposure to be credible and consistent with 
duties as a refrigeration and air conditioning specialist.  
The medical evidence confirms that he has tinnitus and 
bilateral hearing loss disability.  Although there are 
conflicting opinions concerning the etiology of these 
disabilities, the Board has not found the opinions of the VA 
examiner to be more probative than those of the veteran's 
audiologist.  In this regard, the Board notes that the VA 
examiner only supported his opinion by noting the absence of 
documentation of either disorder in service medical records.  

In the Board's opinion, the evidence supporting the claims is 
at least in equipoise with that against the claims.  
Accordingly, the veteran is entitled to service connection 
for bilateral hearing loss disability and tinnitus.




Heart Arrhythmia

The veteran contends that his current heart arrhythmia began 
in service.  The veteran claims that the documented 
incidences of passing out in service were symptoms of his 
heart arrhythmia.  

The service medical records show that the veteran sought 
treatment during service for passing out in 1962 and then 
again in December 1963.  In July 1966, one of the veteran's 
passing out episodes was attributed to anxiety.  Furthermore, 
the veteran's discharge examination disclosed that his heart 
was normal.  

Although the current outpatient treatment records noted that 
he veteran has paroxysmal atrial fibrillation and had a 
pacemaker inserted in 1976, there is no medical evidence 
suggesting that the veteran had a heart arrhythmia in service 
or within one year of his discharge from service.  Moreover, 
there is no medical evidence suggesting that this disability 
is etiologically related to service.

In essence, the evidence of nexus between the veteran's 
claimed disability and his active service, is limited to the 
veteran's own statements.  This is not competent evidence of 
the claimed nexus  since laypersons, such as the veteran, are 
not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


							(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss disability is 
granted.

Service connection for tinnitus is granted.

Service connection for heart arrhythmia is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


